Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 26, 2021.  As directed by the amendment: claims 1, 11-12, 14-18 and 22 have been amended, claims 4, 10, 13 and 21 have been cancelled, and no claims have been added.  Thus, claims 1-3, 5-9, 11-12, 14-20 and 22 are presently pending in this application.
Response to Arguments
Applicant’s arguments, see Remarks, filed January 26, 2021, with respect to newly amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and claims depending from claim 1 has been withdrawn. Applicant’s amendments are sufficient to overcome the claim objection of the previous action.
Allowable Subject Matter
Claims 1-3, 5-9, 11-12, 14-20 and 22 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed syringe-based apparatus for delivering fluid. 
The closest prior art is Andino et al. (Andino), US 2016/0106584 A1.
Regarding claim 1, Andino fails to teach among all the limitations or render obvious a syringe-based apparatus for delivering fluid as claimed, which includes 
Regarding claim 19, Andino fails to teach among all the limitations or render obvious a syringe-based apparatus for delivering fluid as claimed, which includes a needle coupled to the distal end of a housing, and a sleeve insertable into the housing and comprising a valve at the distal end, and a syringe body and plunger wherein the plunger extends into the sleeve through the proximal end of the sleeve, in combination with the total structure and function of the syringe-based apparatus for delivering fluid as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783